Citation Nr: 0426126	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  00-21 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a back disorder, 
including as secondary to a service-connected right ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1991 to April 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
back disorder is related to service or secondarily related to 
a service-connected ankle disability, and arthritis of the 
spine was not manifested within one year after separation 
from service.


CONCLUSION OF LAW

A back disorder is not related to service or secondarily 
related to a service-connected right ankle disability, nor 
may a back disorder be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

When examined for entry into service in July 1990, the 
veteran's spine and other elements of the musculoskeletal 
system were normal.  The veteran reported no history of back 
pain.  A March 1992 service record shows the veteran was 
kicked in the ankle and leg anteriorly; clinical evaluation 
was negative.  In a September 1992 treatment report, the 
veteran complained of low back pain for a year.  He had 
suffered no trauma in the previous 72 hours, and had no 
radiating pain, no nausea, vomiting or abdominal pain, and no 
urination difficulty.

In November 1997, the veteran underwent VA examination.  He 
complained of low back pain and a lumbosacral strain.  He 
reported no back injury in the military.  He believed that 
the heavy lifting required in the military caused him to 
strain his back on a number of occasions.  He was not 
affected in his activities of daily living or his job due to 
the back pain.  He said that, if he had soreness in his back, 
he would do stretches and abdominal exercises, which relieved 
the pain.  The veteran said he did not have a significant 
problem with his back.  The impression was a lumbosacral 
strain with a normal back examination on that day.

In February 1998, the veteran was granted service connection 
for degenerative joint disease of the right ankle.

A May 1999 magnetic resonance imaging (MRI) report of the 
cervical spine showed the spine maintained a normal 
alignment.  Vertebral heights and intervertebral disc spaces 
were well maintained.  There was no evidence of disc 
protrusion.  There was no evidence of cord compression.  The 
impression was that no definite abnormality was noted.

An October 1999 X-ray report of the lumbar spine showed mild 
straightening in the normal lordotic curvature of the lumbar 
spine, mild degenerative change with mild sclerosis of the 
posterior articulating facets, L4-5 and L5-S1 (L=lumbar 
spine; S=sacrum), and moderate narrowing of the L5-S1 
intervertebral disc space, which could have been consistent 
with early degenerative disc disease.

In a February 2000 rating decision, the RO denied service 
connection for degenerative disc disease.

A May 2000 VA treatment record shows the veteran continued to 
have low back pain on both sides with no radicular symptoms.  
It was presumed secondary to his ankle problem.  The 
assessment was secondary back strain.

In a May 2000 treatment report, J.B.H., M.D., stated that the 
veteran had chronic left ankle problems from service and that 
he had chronic low back discomfort which was presumably 
secondary to his ankle problems, including abnormal gait and 
stance.

In June 2000, the veteran underwent VA examination.  He 
reported sustaining a fracture to his right medial malleolus 
while running in formation in service.  He said he then 
underwent further surgery for repair of the right ankle 
fracture.  His last operation was in March 1999.  The veteran 
reported low back pain since 1998, gradually increasing in 
the previous year.  It started in his low back and radiated 
to the right buttock, occasionally to the left, and rarely 
down to the right thigh.  There was no numbness.  X-rays and 
CT scan showed findings of osteoarthritic sclerosis in the 
cervical spine as well as in the lumbosacral spine.  On 
examination, the veteran had tenderness of the L-1 area and 
of the sacroiliac joint areas.  The veteran had pain in the 
sacroiliac regions on stretching those areas by raising both 
legs.  The diagnosis was low back pain as well as cervical 
spine pain secondary to degenerative changes in the 
lumbosacral region as well as in the cervical spine.  The 
examiner opined that this seemed to be a manifestation of a 
systemic problem, which had not yet been fully diagnosed.  It 
was noted that a relationship between these symptoms and his 
original trauma to the right ankle was not clear.

In an October 2000 written statement, A.P., M.D., stated that 
the veteran's lumbar back problem was directly related to his 
ankle problems.

In February 2001, the veteran underwent VA examination.  The 
veteran reported that his chronic low back pain began a year 
and a half after the original ankle injury.  He said it had 
become quite intense over the previous year.  The veteran 
described it as intense and non-radiating in nature.  He felt 
like he had deep pain in his right thigh at times.  He denied 
any decreased sensation or loss of muscle strength in the 
lower extremities.  The examiner opined that the veteran's 
low back pain did not appear to be related to his original 
injury, since he did not have pain originally, but a year and 
a half later.  The examiner further stated that, even though 
the veteran had an antalgic gait at times, this was not the 
cause of his back condition.

In October 2003, the Board remanded the veteran's claim for 
additional evidentiary development and readjudication.

In February 2004, the veteran again underwent VA examination.  
His claims file was reviewed.  The veteran stated that his 
back had been sore since his ankle injury.  He said that his 
back hurt particularly when the ankle was flaring-up.  The 
examiner noted his service medical records and notations 
regarding his ankle and back.  His diagnosis was prior fusion 
with bone graft and cage of the lumbar spine at L5-S1.  X-
rays of the veteran's lumbar spine showed a spina bifida 
occulta, which was noted to be a congenital defect.  It was 
possible, according to the examiner, that with an antalgic 
gait, the shifting of the lower lumbar spine may have 
aggravated that congenital defect and given him pain.  The 
examiner further statedthat it is highly unlikely, however, 
that it had caused a herniated disc.  The examiner could not 
adjunct the veteran's lower back surgery to the service-
connected right ankle, since there was a congenital defect 
there in the first place.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a May 2001 letter, the RO informed the veteran of the VCAA 
and its effect on his claim.  In addition, the veteran was 
advised, by virtue of a detailed November 2001 supplemental 
statement of the case (SSOC) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claim.  We therefore 
believe that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claim, and that the SSOC issued by the RO clarified 
what evidence would be required to establish entitlement to 
service connection.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
and for the additional reasons discussed below in this 
decision, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Service Connection

Pursuant to 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, the 
law provides that a veteran shall be granted service 
connection for certain specific disorders, including 
arthritis, although not otherwise established as incurred in 
service, if the such disease is manifested to a 10 percent 
degree within one year following service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310; see also Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  In addition, when 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
has stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

The veteran contends that service connection should be 
granted for his back disorder because he believes it is 
related to his service-connected ankle disability.  However, 
while Dr. H. opined in a May 2000 treatment report that the 
veteran's back disorder was presumably secondary to his ankle 
problems and Dr. P. stated in October 2000 that the veteran's 
lumbar back problem was directly related to his ankle 
problems, the June 2000, February 2001, and February 2004 VA 
examiners either stated that it was unclear whether the 
veteran's ankle problem caused his back problem or 
categorically stated that the two were unrelated.

With regard to Dr. H.'s opinion, service connection may not 
be predicated on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102 (2003); see Perman v. Brown, 
5 Vet. App. 237, 241 (1993) (an examining physician's opinion 
to the effect that he cannot give a "yes" or "no" answer 
to the question of whether there is a causal relationship 
between one disorder and another is "non-evidence"); Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement 
that the veteran may have been having some symptoms of 
multiple sclerosis for many years prior to the date of 
diagnosis deemed speculative); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (evidence favorable to the veteran's 
claim that does little more than suggest a possibility that 
his illnesses might have been caused by in-service events is 
insufficient to establish service connection); Utendahl v. 
Derwinski, 1 Vet. App. 530, 531 (1991) (medical treatise 
submitted by an appellant that only raises the possibility 
that there may be some relationship between one disorder and 
another does not show a direct causal relationship between 
the two disorders).  See also Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996) (on claim to reopen a service connection 
claim, statement from physician about possibility of link 
between chest trauma and restrictive lung disease was too 
general and inconclusive to constitute material evidence to 
reopen).  Dr. H. stated that it was presumable that the 
veteran's back disorder was related to his ankle disability, 
but he did not give reasons why or indicate how he arrived at 
that conclusion.

By contrast, both the February 2001 and February 2004 VA 
examiners elaborated on their opinions by explaining, first, 
that the veteran's back pain was not related because it did 
not begin until a year and a half after his ankle injury, 
and, second, that X-rays showed the veteran had a congenital 
defect that caused his back disorder, and, therefore, it was 
not caused by his ankle disability.

While the findings of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
An initial review of Dr. H.'s and Dr. P's statements might 
appear to support the veteran's claim, but a close analysis 
shows that they do not.  The opinions are both equivocal and 
speculative and, at most, do little more than propose that it 
is possible that the veteran's back disorder is related to 
his ankle disability.  Dr. P. stated that there was a direct 
relation, but he went no further in explaining his 
conclusion.  Indeed, his statement includes just that 
sentence.  He did not factually establish or explain the 
sequence of medical causation using the facts applicable in 
the veteran's case.  Such speculation is not legally 
sufficient to establish service connection.  See Stegman v. 
Derwinski, 3 Vet. App. at 230; Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

The Board finds most persuasive the opinions of the VA 
examiners, as stated above.  These examiners fully evaluated 
the veteran, and in at least one case, fully reviewed his 
claims file and military records, and provided fact-based 
conclusions as to why the veteran's back disorder was 
unrelated to his ankle disability.  In contrast, the 
physicians that appeared to be supporting the veteran's 
contention either stated that the relation was presumable or 
provided no factual basis for the conclusion.

Finally, the Board notes that direct service connection 
cannot be granted for the veteran's back disorder.  Although 
there was a notation of a single treatment for back pain in 
service, the veteran himself stated that he did not hurt his 
back in service and instead stated that the pain began a year 
and a half after his ankle injury.  Furthermore, no physician 
or examiner has provided an opinion that related the 
veteran's back disorder directly to his active military 
service.  In addition, there is no evidence to support a 
presumptive grant of arthritis, because such a disorder is 
not shown during the first post-service year.

The Board understands that the veteran believes that his back 
disorder is related to his service-connected ankle 
disability, and does not doubt his sincerity.  However, he 
has not been shown to have the professional expertise 
necessary to provide meaningful evidence regarding diagnosis, 
causation, or etiology.  See, e.g., Routen v. Brown, Espiritu 
v. Derwinski, supra.  Moreover, since the evidence 
preponderates against a finding that the veteran's back 
disorder is related to his service-connected ankle disability 
or to his military service, the benefit-of-the-doubt doctrine 
is inapplicable, and service connection must be denied.  38 
U.S.C.A. § 5107(b) (old and new version); Gilbert, supra.


ORDER

Service connection for a back disorder, including as 
secondary to a service-connected ankle disability, is denied.




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



